 1   Lewis Emery Hudnell III (CA SBN 218736)            Jason W. Wolff (CA SBN 215819)
     lewis@hudnelllaw.com                               wolff@fr.com
 2   HUDNELL LAW GROUP                                  FISH & RICHARDSON P.C.
     800 W. El Camino Real, Suite 180                   12860 El Camino Real, Ste. 400
 3   Mountain View, CA 94040                            San Diego, CA 92130
     Telephone: (650) 564-3698                          Telephone: (858) 678-5070
 4                                                      Facsimile: (858) 678-5099
     Jon VanOphem (Admitted Pro Hac Vice)
 5   john@vanophemiplaw.com                             Lauren Degnan (Pro Hac Vice pending)
     VANOPHEM IP LAW PLC                                degnan@fr.com
 6   1585 S. Hickory Ridge Rd.                          FISH & RICHARDSON P.C.
     Milford, MI 48380                                  1000 Maine Ave. SW
 7   Telephone: (248) 817-8913                          Washington, DC 20024
                                                        Telephone: (202) 626-6392
 8   David J. Shea (Admitted Pro Hac Vice)
     david.shea@sadplaw.com                             Robert Courtney (CA SBN 248392)
 9   26100 American Drive #2                            courtney@fr.com
     Southfield, MI 48034                               FISH & RICHARDSON P.C.
10   Telephone: (248) 354-0224                          3200 RBC Plaza
                                                        60 South Sixth Street
11   Attorneys for Plaintiff                            Minneapolis, MN 55402
     HANTZ SOFTWARE, LLC                                Telephone: (612) 335-5070
12                                                      Facsimile: (612) 288-9696

13                                                      Attorneys for Defendant
                                                        SAGE INTACCT, INC.
14

15                                   UNITED STATES DISTRICT COURT
16                                  NORTHERN DISTRICT OF CALIFORNIA
17

18   HANTZ SOFTWARE, LLC., a Michigan                     Case No. 4:21-cv-01987-HSG
     Limited Liability Company,
19                                                        JOINT STIPULATION AND ORDER FOR
                       Plaintiff,                         EXTENSION OF MOTION TO DISMISS
20                                                        BRIEFING SCHEDULE
            v.
21
     SAGE INTACCT, INC., a Delaware Corporation,
22
                       Defendant.
23

24
            Under Local Rule 6-2, Plaintiff Hantz Software, LLC’s (“Hantz”) and Defendant Sage
25
     Intacct, Inc. (“Sage”), by and through their respective undersigned counsel, stipulate as follows:
26
            WHEREAS, Defendant Sage Intact, Inc. (“Sage”) filed a Motion to Dismiss Complaint
27
     Pursuant to Fed. R. Civ. P. 12 (b)(6) in the present lawsuit on May 13, 2021;
28                                                      JOINT STIPULATION AND ORDER FOR EXTENSION OF MOTION
                                                                                TO DISMISS BRIEFING SCHEDULE
                                                                                       Case No. 4:21-cv-01987-HSG
 1          WHEREAS, Hantz’s response to the Motion is currently due by May 27, 2021 and Sage’s

 2   reply to the response is currently due by June 3, 2021;

 3          WHEREAS, Sage does not oppose Hantz’s request for a 7-day extension of time for the

 4   filing of Hantz’s response from May 27, 2021 to June 3, 2021 and for Sage’s reply from June 3,

 5   2021 to June 10, 2021;

 6          WHEREAS, this extension of time will not alter the date of any event or any deadline that

 7   the Court has already fixed, including the July 29, 2021 hearing date for the Motion; and

 8          THEREFORE, IT IS HEREBY STIPULATED that Hantz shall have up to and including

 9   June 3, 2021 to file a response to Sage’s Motion to Dismiss and Sage shall have up to and

10   including June 10, 2021 to file its reply to Hantz’s response. The parties respectfully jointly

11   request that the Court issue an order modifying the motion to dismiss briefing schedule in this

12   case accordingly.

13          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

14   Dated: May 20, 2021                              HUDNELL LAW GROUP P.C.

15

16                                                    By: /s/Lewis E. Hudnell, III
                                                          Lewis E. Hudnell, III
17
                                                      Attorney for Plaintiff
18
                                                      HANTZ SOFTWARE, LLC
19

20   Dated: May 20, 2021                              FISH & RICHARDSON P.C.

21

22                                                    By: /s/Robert Courtney (with permission)
                                                          Robert Courtney
23
                                                      Attorney for Defendant
24                                                    SAGE INTACCT, INC.
25

26

27
                                                     2   JOINT STIPULATION AND ORDER FOR EXTENSION OF MOTION
28
                                                                                TO DISMISS BRIEFING SCHEDULE
                                                                                      Case No. 4:21-cv-01987-HSG
 1
                                             ATTESTATION
 2
            Under Civ. Local Rule 5.1(i)(3) regarding signatures, I attest under penalty of perjury that
 3
     concurrence in the filing of this document has been obtained from counsel for Sage.
 4
     Dated: May 20, 2021                              HUDNELL LAW GROUP P.C.
 5

 6
                                                      By: /s/Lewis E. Hudnell, III
 7                                                        Lewis E. Hudnell, III
 8                                                    Attorney for Plaintiff
 9                                                    HANTZ SOFTWARE, LLC

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                    3   JOINT STIPULATION AND ORDER FOR EXTENSION OF MOTION
28
                                                                               TO DISMISS BRIEFING SCHEDULE
                                                                                     Case No. 4:21-cv-01987-HSG
 1         IT IS SO ORDERED.

 2

 3
                  5/21/2021
     Dated: ____________________   _______________________________________
 4
                                   Hon. Haywood S. Gilliam, Jr.
 5                                 United States District Court Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                     4   JOINT STIPULATION AND ORDER FOR EXTENSION OF MOTION
28
                                                                TO DISMISS BRIEFING SCHEDULE
                                                                      Case No. 4:21-cv-01987-HSG
